MEMORANDUM *
Appellant Clifford Edward Dodd entered a conditional guilty plea to conspiracy to manufacture, distribute, and possess methamphetamine, in violation of 21 U.S.C. § 846. Dodd appeals the district court’s denial of his motion to suppress evidence seized from his truck and his house.
The information collectively known to law enforcement, as well as the rational inferences drawn from such information, provided the officers with reasonable suspicion that Dodd would be transporting methamphetamine on the morning in question. See United States v. Hensley, 469 U.S. 221, 232-33, 105 S.Ct. 675, 83 L.Ed.2d 604 (1985); United States v. Sutton, 794 F.2d 1415, 1426 (9th Cir.1986). Because the Terry1 stop was lawful, the evidence that flowed from it was obtained permissibly.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).